          Case 1:19-cr-00321-BLW Document 7 Filed 12/02/19 Page 1 of 1
                     UNITED STATES DISTRICT COURT
                         DISTRICT OF IDAHO
                 U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) Initial Appearance
(X) Arraignment
(X) Detention

MAGISTRATE JUDGE: Ronald E. Bush                      DATE: 12/2/19
DEPUTY CLERK: Wendy Messuri                           TIME: 9:50am-9:59am
ESR:  Wendy Messuri                                    Boise, ID

       UNITED STATES OF AMERICA vs. Shanell Larae Stalker
             1:19-cr-321-BLW

Counsel for:    United States (AUSA): Alexis Klemple, AUSA
                Defendant: Dick Rubin, FDO
                USPO: Lisa Melchert
                Interpreter: Not needed

() Defendant waived personal appearance for today’s hearing (if applicable)
() Defendant appears on a writ.
(X) Court reviewed the record. (X) Defendant placed under oath.
(X) Constitutional Rights to Jury Trial and Counsel advised.
(X) Maximum Penalties Provided.
(X) Financial Affidavit reviewed and Court appointed FDO to represent the defendant.
(X) Indictment ( ) Information ( ) Complaint
       (X) Copy furnished to defendant/understands the charges and maximum penalties
       ( ) Read by Clerk (X) Waived Reading ( ) Read by Interpreter

(X) PLEA: NOT GUILTY entered by the defendant

(X) ORDER: Counsel made elections and Court entered Procedural Order. Jury Trial is set for
1:30 p.m., February 3, 2020, in Boise, Idaho before Judge B. Lynn Winmill. A telephonic pre-
trial readiness conference is set January 23, 2020 at 4:00 p.m. before Judge Winmill. Counsel
for the Government is directed to initiate the call.

(X) Assertion of 5th and 6th Amendment rights provided (if applicable).

(X) Parties may keep copy of Bail Report; So Ordered.
(X) Search Warrant released (if applicable)

Motion for Detention by the Government is GRANTED

(X) Order of Temporary Detention entered.
(X) Defendant remanded to the custody of the U.S. Marshal.

Detention Hearing to be set and noticed at a later date.
